Citation Nr: 1740602	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  16-27 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran; the Veteran's wife


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel
INTRODUCTION

The Veteran served on active duty from April 1962 to April 1964.  The Veteran served in Vietnam for approximately eleven and half months.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2017, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss was not caused or aggravated by military service.

2.  There is competent evidence that the Veteran was exposed to loud noise in service and the Veteran's current tinnitus had its onset during service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for establishing service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the hearing the Veteran's representative argued that the February 2016 VA medical opinion was inadequate as the opinion was made without knowing what standards were used for measuring the Veteran's hearing during service.  As discussed below, prior to 1967 service department audiometric results were reported in standards set forth by the American Standards Association (ASA).  The examiner used ASA standards when offering the opinion.  Therefore, the examination is not inadequate based on the reasons argued during the hearing. 

During the hearing the Veteran also discussed the history of treatment for his hearing loss, to include the possibility of hearing testing being performed by his employer.  The Board held the record open for 60 days to provide the Veteran an opportunity to submit missing records or authorize VA to obtain records.  No records or authorization forms have been submitted.  As the Veteran was asked to submit the records discussed and provided an opportunity to do so, VA's duty to assist as it regards these records has been met.  

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection for Bilateral Hearing Loss

The Veteran asserts that he has a current bilateral hearing loss as a result of his military service.  Specifically, he contends that his MOS in service as a mechanic on engines exposed him to loud noises when testing the engines of helicopters to see if the helicopters could be returned to use in combat.  The Veteran also asserts he was in a combat zone and exposed to gunfire and explosions from hand grenades, artillery, and mortars.

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Sensorineural hearing loss was diagnosed at the February 2016 VA examination.  Thus, the remaining question is whether the hearing loss is related to the Veteran's military service.  

The Board notes that prior to 1967, service department audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since January 1, 1967, at the earliest, audiometric results standards have been reported under standards set by the International Standards Organization (ISO)- American National Standards Institute (ANSI).  As the Veteran's service occurred before the beginning of adaptation of the ISO-ANSI standard, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.  In order to facilitate data comparison, the thresholds converted to the ISO-ANSI standard are stated in parenthesis.

In November 1961, just before entering service, the Veteran's hearing acuity was evaluated with puretone thresholds, in decibels of:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
5 (15)
Not tested
5 (10)
		LEFT
10 (25)
10 (20)
5 (15)
Not tested
5 (10)

In March 1964, just before separation, the Veteran's hearing acuity was evaluated with puretone thresholds, in decibels of: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0(15)
0 (10)
0 (10)
Not tested
0 (5)
		LEFT
0 (15)
0 (10)
0 (10)
Not tested
0 (5)

In a February 2016 VA examination, the Veteran's hearing acuity was evaluated with puretone thresholds, in decibels of: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
20
30
45
		LEFT
30
30
30
30
55

Speech discrimination scores were 98 percent in the right ear and 96 percent in the left ear.  

The VA examiner diagnosed sensorineural hearing loss.  As a result of this examination, the VA audiologist concluded that hearing loss was less likely as not caused by or a result of military noise exposure.  In reaching this conclusion, the VA audiologist stated that upon separation from the service, the Veteran had normal hearing acuity in both ears for all frequencies tested.  Additionally, when the Veteran's separation exam from 1964 is compared to his pre-induction exam from 1961, there were no significant threshold shifts noted in either ear.  The Department of Defense criteria for a significant threshold shift is a shift of 15 dB or greater at 1000 Hz, 2000 Hz, 3000 Hz or 4000 Hz or a shift of 10 dB or greater in the average across 2000 Hz, 3000 Hz and 4000 Hz, in either ear.  Therefore, it is less likely than not (less than 50% probability) that the Veteran's current disabling hearing loss in either ear is due to the hazardous noises the Veteran was exposed to while in the service.

The VA examination is the only post-service testing of the Veteran's hearing in the file. 

The Board is aware that the Veteran argues that the separation examination in the service treatment records is not the Veteran's true report.  The Veteran testified that he did not undergo a full medical examination upon separation and did not undergo audiometric testing for his hearing.  The service treatment records document a separation examination in March 1964 and as noted, hearing measured by an audiometric examination on separation.  Further, the Veteran filled out the history form of the examination and did not report any problems with his hearing.  He specifically denied ear trouble.  

Examination of the documents does not reveal any irregularities and service medical personnel also prepared the document in the course of performing their duties as members of the United States Armed Forces.  The United States Court of Appeals for Veterans Claims (Court) has ruled that there is a "presumption of regularity" under which it is presumed that government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut the presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992), (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  The Board may presume that service staff competently discharged their duties.  See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir 2009) (confirming that the presumption of regularity does not only apply to procedural matters, but also applies to the competency of medical professionals).  Other than his statements, the Veteran has presented no objective evidence, witnesses, or otherwise, to rebut the presumption of regularity that the medical staff examining the Veteran did not follow regulations and procedures by not performing and recording the results of a hearing test and instead record the result of a puretone audiometric test demonstrating normal hearing.  The Board finds that the presumption that the service examiner adhered to regulations and procedures in determining the level of acuity of the Veteran's hearing at separation is not rebutted.

Hearing loss is not shown to be present during service or in the year following separation from service, thus, in-service incurrence cannot be presumed.  See 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a) (2016).  See, e.g., Fountain v. McDonald, 27 Vet. App. 258, 262 (2015) (Sensorineural hearing loss, as an organic disease of the nervous system, is listed as a disease under § 3.309 as a chronic disease).

The February 2016 VA examiner was asked to address any relationship between the service and the current hearing loss disability.  As noted, the examiner concluded that it was less likely than not that the current hearing loss was related to the noise exposure during service.  Further, contrary to the Veteran's service representative's arguments, there is no indication the VA examiner confused the ASA numeric results with the ISO - ANSI results.  The rationale (normal hearing at separation and no threshold shift during service) applies to either set of results.

The Veteran argues a leading audiologist, Dr. Sharon Kujawa, has conducted studies showing that if a person is exposed to severe acoustical trauma and then removed from the trauma, testing will initially show a shift or notch in the threshold results.  After a short while, however, the thresholds will return to normal.  Nevertheless, the damage is done and as a person ages, the hearing loss is exacerbated by the previous acoustical trauma and the person will suffer accelerated hearing loss.  

The Board acknowledges that medical article and treatise evidence may be relevant in certain circumstances, such as when they are combined with an opinion of a medical professional.  Sacks v. West, 11 Vet. App. 314, 317 (1998).  However, generic statements concerning only medical possibilities are too general and inconclusive to provide the requisite degree of medical certainty.  Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).  Here, the information is general in nature and no medical expert has specifically related the information contained therein to the Veteran to favorably conclude the Veteran's hearing loss is service related.

There is no other medical evidence in significant conflict with the opinions of the VA examiner, who relied upon the objective audiometric testing and the proposition that once exposure to noise or acoustic trauma ends, progression of hearing loss ends unless there is demonstrable loss (a significant threshold shift) at that time.  Thus, the most probative medical evidence is against the claim.  The Board does not dispute that the Veteran was exposed to acoustic trauma in service.  The question is whether there is competent and credible evidence linking the Veteran's hearing loss to service. The Board finds the only competent and credible evidence before the Board that relates directly to a connection between the current disorder and the Veteran's service is the opinion of the VA examiner.  

A veteran is competent to describe symptoms that he is able to perceive through the use of his senses and to give evidence about what he has experienced.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  In that regard, the Veteran and his wife both reported he began experiencing hearing loss starting in service and it was immediately noticeable after discharge.  However, neither is shown to possess any medical expertise; thus, the lay opinions as to the existence of hearing loss disability or as to the etiology of a hearing loss disability are not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current hearing loss disability requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Moreover, the Veteran's denial of ear trouble at separation is in conflict with the current statements that hearing loss was observed during service.  The in-service statement is more probative as it was made contemporaneous to the time period in question.  In any event, the Board finds the medical opinion more probative than the lay statements as the opinion was offered by a medical professional after examination of the Veteran and consideration of the history of the disability including the Veteran's reports of hearing loss, and as the opinion is supported by a clear rationale.  

In summary, the preponderance of the evidence is against a finding that the Veteran has a current hearing loss disability that was caused or aggravated by service.  Thus, the claim for service connection is denied.  

Service Connection for Tinnitus

VA has established certain rules and presumptions for chronic diseases.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).  With chronic diseases shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Tinnitus is considered by VA to be a chronic disease.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).

There is competing evidence as to when the Veteran's tinnitus began.  During his VA examination the Veteran reported that he first started noticing his constant, bilateral tinnitus no more than 25 years ago, although he was unable to give an exact date.  During his hearing, the Veteran was specifically asked if he experienced ringing in the ears during service, to which he replied he had experienced this during the last 3 months of service or so and that he recalled a discussion with another service member about his ears hurting.  The Board finds the response during the hearing to be more probative as to the existence of tinnitus during service.  At the examination the Veteran reported that his "constant, bilateral" tinnitus began no more than 25 years ago.  This leaves the possibility of intermittent or unilateral hearing loss prior to that period.  Conversely, at the hearing the Veteran specifically remembered ringing in his ears during service.  Thus, the Board finds that the Veteran has competently and credibly asserted that he had tinnitus during service.  He has also competently and credibly asserted he has tinnitus currently.  

As tinnitus, a chronic disease, was present during service and is present currently, and is not clearly attributable to an intercurrent cause, service connection is granted.  See 38 C.F.R. §§ 3.303(b), 3.309(a); see also Fountain v. McDonald, 27 Vet. App. 258, 271 (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).    


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  

Entitlement to service connection for tinnitus is granted.





____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


